Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 28, 2019

                                     No. 04-19-00169-CV

                         IN RE E.F.M. AND L.G.Z., CHILDREN,
                                       Appellant

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01600
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
      Appellant’s third motion for an extension of time to file the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court